Opinion by
Morrison, J.,
The questions in this case are substantially like those in White Independent School District of Sparta township, Crawford county, Pennsylvania, in which we have this day filed an opinion, ante, p. 205, reversing the decree of the court below and reinstating the original decree. And for the reasons given *212in that opinion, we must sustain the assignments of error in this case. It must, however, be conceded that the fact that the petition was presented at one term, the commissioner’s report at the next, and the final confirmation at the next, does not so clearly appear in the present case as in the former. But upon the entire record, as we understand it, it is now too late to reverse the original decree for alleged irregularities and illegalities which might have been fatal on exceptions, filed at the proper time.
The assignments of error are sustained and the decree is reversed at the costs of the petitioners, and the original decree of April 11, 1856, is reinstated.